EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Paul Fournier on July 14, 2022 to amend the claims as following:

Claim 16 (Currently Amended): An information processing method, comprising:
obtaining, by an information processing apparatus, from vehicles, sensor data obtained from sensors of the vehicles;
performing, by the information processing apparatus, object detection processes for each vehicle using a different one of the sensor data;
determining, by the information processing apparatus, a style of a presentation for an operator to monitor or control the vehicles, using results of the object detection processes; and
controlling the presentation made by a presentation device according to the style determined,
wherein in each of the object detection processes for each vehicle of the vehicles, an object outside a moving vehicle and a position of the object are detected,
wherein the determining of the style of the presentation includes:
calculating, by the information processing apparatus, for each vehicle of the vehicles, a danger level outside the vehicle, using the object and the position of the object detected;
determining, by the information processing apparatus, priority levels of the vehicles according to the danger level outside the vehicle that has been calculated for each vehicle so that the presentation is preferentially made to the operator; and
determining the style of the presentation for the operator according to the priority levels determined, the style being a style in which a vehicle among the vehicles having a higher calculated danger level is presented as the vehicle to be preferentially monitored.

Claim 17 (Currently Amended): An information processing apparatus, comprising:
an obtaining unit that obtains, from vehicles, sensor data obtained from sensors of the vehicles;
a detection processor that performs object detection processes for each vehicle using a different one of the sensor data;
a determination unit that determines a style of a presentation for an operator to monitor or control the vehicles, using results of the object detection processes; and
a presentation controller that controls the presentation made by a presentation device according to the style determined,
wherein in each of the object detection processes for each vehicle of the vehicles, an object outside a moving vehicle and a position of the object are detected, and
wherein the determination unit calculates, for each vehicle of the vehicles, a danger level outside the vehicle, using the object and the position of the object detected,
wherein the determination unit determines priority levels of the vehicles according to the danger level outside the vehicle that has been calculated for each vehicle so that the presentation is preferentially made to the operator, and
wherein the determination unit determines the style of the presentation for the operator according to the priority levels determined, the style being a style in which a vehicle among the vehicles having a higher calculated danger level is presented as the vehicle to be preferentially monitored.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 16 and 17 are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including an information processing method, comprising: obtaining, by an information processing apparatus, from vehicles, sensor data obtained from sensors of the vehicles; performing, by the information processing apparatus, object detection processes for each vehicle using a different one of the sensor data; determining, by the information processing apparatus, a style of a presentation for an operator to monitor or control the vehicles, using results of the object detection processes; and controlling the presentation made by a presentation device according to the style determined, wherein in each of the object detection processes for each vehicle of the vehicles, an object outside a moving vehicle and a position of the object are detected, wherein the determining of the style of the presentation includes: calculating, by the information processing apparatus, for each vehicle of the vehicles, a danger level outside the vehicle, using the object and the position of the object detected; determining, by the information processing apparatus, priority levels of the vehicles according to the danger level outside the vehicle that has been calculated for each vehicle so that the presentation is preferentially made to the operator; and determining the style of the presentation for the operator according to the priority levels determined, the style being a style in which a vehicle among the vehicles having a higher calculated danger level is presented as the vehicle to be preferentially monitored.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684